IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,042-01


                      EX PARTE CLAUDIA JOANA REYES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 15-10-15438A IN THE 506TH DISTRICT COURT
                              FROM WALLER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to sixty days’ imprisonment. She did not appeal her conviction.

        Applicant contends that her trial counsel rendered ineffective assistance by failing to properly

advise Applicant of the immigration consequences of a guilty plea.

        The trial court has determined that trial counsel’s performance was deficient and that such

deficient performance prejudiced Applicant. Relief is granted. The judgment in Cause No. 15-10-

15438 in the 506th District Court of Waller County is set aside, and Applicant is remanded to the
                                                                                                    2

custody of the Sheriff of Waller County to answer the charges as set out in the information. The trial

court shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 9, 2022
Do not publish